       Case 1:21-mj-07004-JCB Document 11 Filed 01/22/21 Page 1 of 26



                        United States District Court
                    District of Massachusetts (Boston)
           CRIMINAL DOCKET FOR CASE #: 1:21−mj−07004−JCB−1

Case title: USA v. Ianni                                 Date Filed: 01/19/2021
                                                         Date Terminated: 01/22/2021

Assigned to: Magistrate Judge
Jennifer C. Boal

Defendant (1)
Suzanne Ianni                    represented by Charles Henry Fasoldt
TERMINATED: 01/22/2021                          C. Henry Fasoldt, Attorney At Law
also known as                                   Suite 302
Sue Ianni                                       185 Devonshire Street
TERMINATED: 01/22/2021                          Boston, MA 02110
                                                617−338−0009
                                                Email: henry@bostondefenselaw.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Designation: Waived or Self (Pro Se)

Pending Counts                                  Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
Count One 18 U.S.C. § 1752
(a)(1) and (2) − Knowingly
Entering or Remaining in any
Restricted Building or Grounds
Without Lawful Authority.




                                                                                       1
       Case 1:21-mj-07004-JCB Document 11 Filed 01/22/21 Page 2 of 26


Count Two 40 U.S.C. §
5104(e)(2)(D) − Disorderly
Conduct on Capitol Grounds.



Plaintiff
USA                                              represented by William F. Bloomer
                                                                United States Attorney's Office MA
                                                                1 Courthouse Way
                                                                Suite 9200
                                                                Boston, MA 02210
                                                                617−748−3644
                                                                Fax: 617−748−3965
                                                                Email: william.bloomer@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Assistant US Attorney
Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed     #   Page Docket Text
 01/19/2021     1      4 ELECTRONIC NOTICE of Case Assignment as to Suzanne Ianni; Magistrate
                         Judge Jennifer C. Boal assigned to case. (Finn, Mary) (Entered: 01/19/2021)
 01/19/2021            5 Arrest (Rule 5) of Suzanne Ianni (York, Steve) (Entered: 01/19/2021)
 01/19/2021     2      6 Rule 5(c)(3) Documents Received as to Suzanne Ianni (Attachments: # 1
                         Complaint, # 2 Affidavit, # 3 Order) (York, Steve) (Main Document 2 replaced
                         on 1/19/2021) (York, Steve). (Entered: 01/19/2021)
 01/19/2021     3     14 ELECTRONIC NOTICE OF HEARING for Initial Appearance as to Suzanne
                         Ianni.

                          The Initial Appearance − Rule 5 is Set set for January 19, 2021 at 2:30 p.m. by
                          Remote Proceeding : Boston before Magistrate Judge Jennifer C. Boal.

                          This hearing will be conducted by video conference. Counsel of record will
                          receive a video conference invite at the email registered in CM/ECF. If you have
                          technical or compatibility issues with the technology, please notify the session's
                          courtroom deputy as soon as possible.

                          Access to the hearing will be made available to the media and public. In order to
                          gain access to the hearing, you must sign up at the following address:
                          https://forms.mad.uscourts.gov/courtlist.html.

                          For questions regarding access to hearings, you may refer to the Court's general
                          orders and public notices available on www.mad.uscourts.gov or contact
                          media@mad.uscourts.gov.

                          (York, Steve) (Entered: 01/19/2021)



                                                                                                               2
     Case 1:21-mj-07004-JCB Document 11 Filed 01/22/21 Page 3 of 26



01/19/2021    4   16 NOTICE OF ATTORNEY APPEARANCE: Charles Henry Fasoldt appearing
                     for Suzanne Ianni. Type of Appearance: Retained. (Fasoldt, Charles) (Entered:
                     01/19/2021)
01/19/2021    5   17 Electronic Clerk's Notes for proceedings held before Magistrate Judge Jennifer
                     C. Boal: Initial Appearance in Rule 5(c)(3) Proceedings as to Suzanne Ianni held
                     on 1/19/2021.

                      This hearing was held remotely by videoconference. The Court conducted a
                      colloquy with the defendant as to her rights regarding appearing in person for
                      this hearing. The defendant waives her rights to appear in person for this hearing
                      and agrees to proceed with this hearing by video conference. The Court finds
                      that defendant Suzanne Ianni has made a knowing and voluntary waiver of her
                      rights to appear in person for this hearing. The Court further find that requiring
                      the defendant and the parties to appear in person would further jeopardize the
                      public's health and safety. The Court also finds that further delay in this case
                      would seriously jeopardize the interest of Justice. The Court accepts the
                      defendant's waiver to appear by video conference. The Court advised the
                      defendant of her rights and the charges against her. The defendant retained
                      counsel. The government stated the maximum penalties and did not seek
                      detention but rather moved for release on conditions. The parties addressed the
                      proposed conditions of release. The Court informed the defendant of her
                      conditions of release. The defendant waives his rights to an Identity Hearing.
                      The defendant also waived his right to a probable Cause Hearing in this district
                      rather requesting to have the probable cause hearing held in the charging district.
                      A rule 20 colloquy was given. A rule 5 affidavit was submitted. The Court finds
                      that defendant Suzanne Ianni is the named person in the charging complaint. The
                      Court released the defendant on conditions. The order of removal will be issued.

                      (Attorneys present: Bloomer for the government; Fasoldt for the defendant;
                      Dailey for probation.) Court Reporter Name and Contact or digital recording
                      information: Joan Daly at joanmdaly62@gmail.com. (York, Steve) (Entered:
                      01/19/2021)
01/19/2021    6   19 Magistrate Judge Jennifer C. Boal: ORDER entered. ORDER Setting Conditions
                     of Release as to Suzanne Ianni. (York, Steve) (Entered: 01/19/2021)
01/19/2021    7   22 WAIVER of Rule 5 and 5.1 Hearings by Suzanne Ianni (York, Steve) (Entered:
                     01/20/2021)
01/20/2021    8   23 RULE 5 AFFIDAVIT by USA as to Suzanne Ianni by Affiant Brian Thomas
                     Gutierrez (York, Steve) (Entered: 01/20/2021)
01/22/2021    9   25 Magistrate Judge Jennifer C. Boal: ORDER entered. ORDER PURSUANT TO
                     RULE 5 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE. (York,
                     Steve) (Entered: 01/22/2021)
01/22/2021   10   26 Magistrate Judge Jennifer C. Boal: ORDER entered. ORDER OF REMOVAL to
                     District of District of Columbia as to Suzanne Ianni (York, Steve) (Entered:
                     01/22/2021)




                                                                                                            3
  CaseCase
       1:21-mj-7004
           1:21-mj-07004-JCB
                      NEF for Docket
                               Document
                                     Entry111 Filed
                                                Filed01/22/21
                                                      01/19/2021
                                                              Page Page
                                                                   4 of 26
                                                                         1 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: William F. Bloomer (caseview.ecf@usdoj.gov, laura.graham@usdoj.gov,
patricia.carlozzi@usdoj.gov, sandy.cheung@usdoj.gov, sylvia.cooper@usdoj.gov,
usama.ecf@usdoj.gov, william.bloomer@usdoj.gov), Charles Henry Fasoldt
(henry@bostondefenselaw.com), Magistrate Judge Jennifer C. Boal
(dustin_lee@mad.uscourts.gov, jennifer_boal@mad.uscourts.gov, steve_york@mad.uscourts.gov)
−−Non Case Participants: ad hoc (steve_york@mad.uscourts.gov)
−−No Notice Sent:

Message−Id:9128665@mad.uscourts.gov
Subject:Activity in Case 1:21−mj−07004−JCB USA v. Ianni Case Assigned/Reassigned
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 1/19/2021 at 10:21 AM EST and filed on 1/19/2021

Case Name:       USA v. Ianni
Case Number:     1:21−mj−07004−JCB
Filer:
Document Number: 1(No document attached)
Docket Text:
ELECTRONIC NOTICE of Case Assignment as to Suzanne Ianni; Magistrate Judge Jennifer
C. Boal assigned to case. (Finn, Mary)


1:21−mj−07004−JCB−1 Notice has been electronically mailed to:

William F. Bloomer william.bloomer@usdoj.gov, CaseView.ECF@usdoj.gov, Laura.Graham@usdoj.gov,
patricia.carlozzi@usdoj.gov, sandy.cheung@usdoj.gov, sylvia.cooper@usdoj.gov, usama.ecf@usdoj.gov

1:21−mj−07004−JCB−1 Notice will not be electronically mailed to:




                                                                                                    4
   Case
      Case
        1:21-mj-7004
           1:21-mj-07004-JCB
                       NEF for Docket
                               Document
                                      Entry
                                         11 Filed
                                             Filed01/22/21
                                                   01/19/2021
                                                            PagePage
                                                                 5 of 26
                                                                      1 of 1


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: William F. Bloomer (caseview.ecf@usdoj.gov, laura.graham@usdoj.gov,
patricia.carlozzi@usdoj.gov, sandy.cheung@usdoj.gov, sylvia.cooper@usdoj.gov,
usama.ecf@usdoj.gov, william.bloomer@usdoj.gov), Charles Henry Fasoldt
(henry@bostondefenselaw.com), Magistrate Judge Jennifer C. Boal
(dustin_lee@mad.uscourts.gov, jennifer_boal@mad.uscourts.gov, steve_york@mad.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:9128695@mad.uscourts.gov
Subject:Activity in Case 1:21−mj−07004−JCB USA v. Ianni Arrest − Rule 5
Content−Type: text/html

                                      United States District Court

                                       District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 1/19/2021 at 10:30 AM EST and filed on 1/19/2021

Case Name:       USA v. Ianni
Case Number:     1:21−mj−07004−JCB
Filer:
Document Number: No document attached
Docket Text:
Arrest (Rule 5) of Suzanne Ianni (York, Steve)


1:21−mj−07004−JCB−1 Notice has been electronically mailed to:

William F. Bloomer william.bloomer@usdoj.gov, CaseView.ECF@usdoj.gov, Laura.Graham@usdoj.gov,
patricia.carlozzi@usdoj.gov, sandy.cheung@usdoj.gov, sylvia.cooper@usdoj.gov, usama.ecf@usdoj.gov

Charles Henry Fasoldt     henry@bostondefenselaw.com

1:21−mj−07004−JCB−1 Notice will not be electronically mailed to:




                                                                                                    5
                         Case
                          Case1:21-mj-07004-JCB
                               1:21-mj-07004-JCB Document
                                                  Document11
                                                           2 Filed 01/19/21
                                                                   01/22/21 Page 1
                                                                                 6 of 1
                                                                                      26
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District
                                                 __________      of Columbia
                                                            District  of __________

                  United States of America
                             v.                                     )
                         Suzanne Ianni                              )         Case No.   21-mj-109
                         aka Sue Ianni                              )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Suzanne Ianni                                                                                                   ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment         u Information         u Superseding Information            ✔ Complaint
                                                                                                                      u
u Probation Violation Petition              u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:

  18 U.S.C. 1752 (a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
  Authority
  40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct on Capitol Grounds




                                                                                                          Digitally signed by Robin M. Meriweather
Date:         01/18/2021                                                      Robin M. Meriweather        Date: 2021.01.18 16:21:37 -05'00'

                                                                                           Issuing officer’s signature

City and state:       Washington, D.C.                                      Robin M. Meriweather, United States Magistrate Judge
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title



                                                                                                                                                     6
Case
Case 1:21-mj-07004-JCB
     1:21-mj-07004-JCB Document
                       Document 11
                                2-1 Filed
                                     Filed01/22/21
                                           01/19/21 Page
                                                     Page71ofof26
                                                                1




                                              21-mj-109




                                        Robin M.             Digitally signed by Robin M.
                                                             Meriweather
                                        Meriweather          Date: 2021.01.18 16:32:03 -05'00'


                                      3PCJO..FSJXFBUIFS
                                      6OJUFE4UBUFT.BHJTUSBUF+VEHF




                                                                                                 7
         Case
         Case 1:21-mj-07004-JCB
              1:21-mj-07004-JCB Document
                                Document 11
                                         2-2 Filed
                                              Filed01/22/21
                                                    01/19/21 Page
                                                              Page81ofof26
                                                                         5




                                   STATEMENT OF FACTS

         Your affiant is a Special Agent with the Federal Bureau of Investigation (“FBI”) assigned
to the Boston Division, in Boston, Massachusetts. I have been employed in this capacity since
October 27, 2019. I am currently assigned to the Domestic Terrorism squad of the FBI’s Boston
Division. As an FBI Agent, I am responsible for the investigation of federal criminal offenses. I
have participated in various investigations involving national security matters. I routinely work
with agents, troopers, and officers with dozens of years of experience investigating crimes
involving organized criminal groups and terrorist organizations. Before being employed as an FBI
Agent, I served as a U.S. Customs and Border Protection Officer for over four years. I am assisting
in the investigation and prosecution of events that occurred at the U.S. Capitol on January 6, 2021.

       The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is secured 24
hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and
temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol.

       On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol. As
noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At approximately 2:00 p.m., certain individuals in the crowd forced their way through, up,
and over the barricades and officers of the U.S. Capitol Police, and the crowd advanced to the
exterior façade of the building. The crowd was not lawfully authorized to enter or remain in the
building and, prior to entering the building, no members of the crowd submitted to security
screenings or weapons checks by U.S. Capitol Police Officers or other authorized security
officials.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking




                                                                                                       8
         Case
         Case 1:21-mj-07004-JCB
              1:21-mj-07004-JCB Document
                                Document 11
                                         2-2 Filed
                                              Filed01/22/21
                                                    01/19/21 Page
                                                              Page92ofof26
                                                                         5




windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the
United States Congress, including the joint session, were effectively suspended until shortly after
8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to
the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had
been secured. Vice President Pence remained in the U.S. Capitol from the time he was evacuated
from the Senate Chamber until the session resumed.

        During national news coverage of the aforementioned events, video footage, which
appeared to be captured on mobile devices of persons present on the scene, depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        Open source information revealed that an individual named Suzanne “Sue” Ianni
(“IANNI”) is actively involved with an organization called “Super Happy Fun America.” This
organization, on its own website at superhappyfunamerica.com, purports to be an advocate for the
“straight community,” bearing the motto, “It’s Great to be Straight.”

        Law enforcement identified a Twitter account connected to Super Happy Fun America. A
review of this account, located a post from December 29, 2020, stating that “SHFA will be in DC
once again on January 6th to get wild.” The account, thereafter, posted a picture on January 5,
2021, at 8:53 p.m. of IANNI on a bus with other individuals putting their thumbs up. The caption
reads, “Bus 1 of 11 coming to Washington DC. See you there!” From my review of publicly
available information, I know that IANNI is the woman on the left side of the picture, wearing a
blue sweater. I also know that an individual identified herein as “Known Person 1” is the man
wearing a grey shirt with a black and white collar standing next to IANNI in the photograph.




                                                                                                        9
        Case
         Case1:21-mj-07004-JCB
              1:21-mj-07004-JCB Document
                                 Document11
                                          2-2 Filed
                                                Filed01/22/21
                                                      01/19/21 Page
                                                                Page103 of
                                                                        of 26
                                                                           5




        Open source information further uncovered that IANNI organized the buses for Super
Happy Fun America to transport individuals to Washington, D.C. for the January 6, 2021 event.
Specifically, IANNI spoke to a local news station and was interviewed for a public article stating
that she was the “lead organizer of the 11 buses that left Massachusetts on Tuesday for the ride to
Washington.” The article continues that “[a]bout 300 members of Super Happy Fun America
filled six of the buses.” Notably, in this article, IANNI declined to comment on whether she
entered the U.S. Capitol.

        As part of this investigation, law enforcement also located a Facebook post from account
“New England for Trump” from January 4, 2021, explaining that Super Happy Fun America was
sponsoring a road trip to Washington D.C. to arrive “prior to a Joint Session of Congress with state
electors on January 6th.” IANNI is listed as the contact person to sign up for the bus transportation,
and her phone number is provided on the post.

        Following the invasion of the Capitol, private individuals and the media began posting and
identifying people who were at the riot and entered the Capitol building. One such photograph
shows, who I know to be, IANNI and Known Person 1 standing together in the Capitol during the
invasion. The photograph appeared on a number of public forums as individuals worked
successfully to identify IANNI through other pictures and information.

        This identification was also reported in the MetroWest Daily News on January 11, 2021,
which placed Known Person 1 and IANNI in the below photo. Based on my training and personal
experience, I know this photo was taken inside the Capitol building based on the background and,
specifically the decorative elements on the walls behind IANNI. Based on my review of the
evidence and law enforcement data to include government photographs of IANNI, I can
corroborate MetroWest’s identification, locating IANNI pictured in the Capitol building in a blue
jacket with her fist raised in the photo below:




                                                                                                         10
        Case
         Case1:21-mj-07004-JCB
              1:21-mj-07004-JCB Document
                                 Document11
                                          2-2 Filed
                                                Filed01/22/21
                                                      01/19/21 Page
                                                                Page114 of
                                                                        of 26
                                                                           5




       The article also identified Known Person 1 and IANNI together in a photograph outside
the Capitol, further confirming that the two individuals traveled through D.C. together.




       Based on the foregoing, your affiant submits that there is probable cause to believe that
IANNI violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or
remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise




                                                                                                        11
      Case
       Case1:21-mj-07004-JCB
            1:21-mj-07004-JCB Document
                               Document11
                                        2-2 Filed
                                              Filed01/22/21
                                                    01/19/21 Page
                                                              Page125 of
                                                                      of 26
                                                                         5




J5LMJ>3M54U1J51UG6U1U2N>B4>E<UGJU<JGNE4LUR=5J5UM=5U&J5L>45EMUGJUGM=5JUH5JLGEUHJGM53M54U2SUM=5U*53J5MU
*5JQ>35U>E3BO4>E<UM=5U.>35U&J5L>45EMU>LUGJUR>BBU25UM5DHGJ1J>BSUP>L>M>E<UGJU1ESU2N>B4>E<UGJU<JGNE4LU
LGUJ5LMJ>3M54U>EU3GF@NE3M>GEUR>M=U1EU5P5EMU45L><E1M54U1LU1ULH53>1BU5P5EMUG6UE1M>GE1BUL><E>931E35U

        /GOJU17:1EMULN2D>MLUM=5J5U>LU1BLGUHJG212B5U31OL5UMGU25C>5P5UM=1MU %$ UP>GB1M54U U, * U
T  U5UUR=>3=UD1A5LU>MU1U3J>D5UMGUOMM5JUBGO4UM=K51M5E>E<UGJU12NL>P5UB1E<N1<5UGJU5E<1<5
>EU4>LGJ45JCSUGJU4>LJNHM>P5U3GE4O3MU1MU1ESUHB135U>EUM=5UJGNE4LUGJU>EU1ESUG6UM=5U1H>MGBUN>B4>E<L
R>M=UM=5U>EM5EMUMGU>DH545U4>LJNHMUGJU4>LMNJ2UM=5UGJ45JCSU3GE4N3MUG6U1UL5LL>GEUG6UGE<J5LLUGJU5>M=5J
GOL5UG6UGE<J5LLUGJUM=5UGJ45JBSU3GE4O3MU>EUM=1MU2O>B4>E<UG6U1U=51J>E<U25;J5UGJU1ESU45B>25J1M>GEL
G8U1U3GDD>MM55UG6UGE<J5LLUGJU5>M=5JUGNL5UG6UGE<J5LL


                                                          
                                                      ' $U,+ ()0U
                                                      *H53>1BU<5EMU
                                                      545J1BUOJ51OUG6U!EP5LM><1M>GEU

MM5LM54UMGU2SUM=5U1HHB?31EMU>EU133GJ41E35UR>M=UM=5UJ5IO>J5D5EMLUG6U54 U' UJ>DU& U U2SU
M5B5H=GE5UM=>LU 41SUG6U"1EN1JSU  U
                                                                           Digitally signed by Robin
                                                        Robin M.           M. Meriweather
                                                                           Date: 2021.01.18 16:24:16
                                                        Meriweather        -05'00'
                                                      (G2>EU#U#5J>R51M=5J
                                                      ,* U#!*+'+U"-U




                                                                                                         12
         Case
          Case1:21-mj-07004-JCB
               1:21-mj-07004-JCB Document
                                  Document11
                                           2-3 Filed
                                                 Filed01/22/21
                                                       01/19/21 Page
                                                                 Page131 of
                                                                         of 26
                                                                            1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :        Case No:     21-mj-109
                                                 :
                v.                               :
                                                 :        VIOLATIONS:
                                                 :
SUZANNE IANNI,                                   :
aka SUE IANNI                                    :        18 U.S.C. § 1752(a),
                                                 :        (Restricted Building or Grounds)
                Defendant.                       :
                                                 :        40 U.S.C. § 5104(e)(2)
                                                 :        (Violent Entry or Disorderly Conduct)

                                                ORDER

        This matter having come before the Court pursuant to the application of the United States

to seal criminal complaint, the Court finds that, because of such reasonable grounds to believe

the disclosure will result in flight from prosecution, destruction of or tampering with evidence,

intimidation of potential witnesses, and serious jeopardy to the investigation, the United States

has established that a compelling governmental interest exists to justify the requested sealing.

        1.      IT IS THEREFORE ORDERED that the application is hereby GRANTED, and

that the affidavit in support of criminal complaint and other related materials, the instant

application to seal, and this Order are sealed until the arrest warrant is executed.

        2.      IT IS FURTHER ORDERED that the Clerk’s office shall delay any entry on the

public docket of the arrest warrant until it is executed.
                                                        Robin M.          Digitally signed by Robin M.
                                                                          Meriweather
                                                        Meriweather       Date: 2021.01.18 16:25:09 -05'00'
                                                       ___________________________________
Date:                                                  5RELQ00HULZHDWKHU
                                                       UNITED STATES MAGISTRATE JUDGE




                                                     1




                                                                                                              13
  Case
     Case
       1:21-mj-7004
          1:21-mj-07004-JCB
                      NEF for Docket
                              Document
                                     Entry
                                        113 Filed
                                               Filed
                                                   01/22/21
                                                     01/19/2021
                                                             Page 14
                                                                  Page
                                                                     of 26
                                                                        1 of 2


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: William F. Bloomer (caseview.ecf@usdoj.gov, laura.graham@usdoj.gov,
patricia.carlozzi@usdoj.gov, sandy.cheung@usdoj.gov, sylvia.cooper@usdoj.gov,
usama.ecf@usdoj.gov, william.bloomer@usdoj.gov), Charles Henry Fasoldt
(henry@bostondefenselaw.com), Magistrate Judge Jennifer C. Boal
(dustin_lee@mad.uscourts.gov, jennifer_boal@mad.uscourts.gov, steve_york@mad.uscourts.gov)
−−Non Case Participants: Media Account (media@mad.uscourts.gov)
−−No Notice Sent:

Message−Id:9128955@mad.uscourts.gov
Subject:Activity in Case 1:21−mj−07004−JCB USA v. Ianni Notice of Hearing for Initial
Appearance
Content−Type: text/html

                                        United States District Court

                                          District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 1/19/2021 at 11:20 AM EST and filed on 1/19/2021

Case Name:       USA v. Ianni
Case Number:     1:21−mj−07004−JCB
Filer:
Document Number: 3(No document attached)
Docket Text:
ELECTRONIC NOTICE OF HEARING for Initial Appearance as to Suzanne Ianni.

The Initial Appearance − Rule 5 is Set set for January 19, 2021 at 2:30 p.m. by Remote Proceeding : Boston
before Magistrate Judge Jennifer C. Boal.

This hearing will be conducted by video conference. Counsel of record will receive a video conference invite
at the email registered in CM/ECF. If you have technical or compatibility issues with the technology, please
notify the session's courtroom deputy as soon as possible.

Access to the hearing will be made available to the media and public. In order to gain access to the hearing,
you must sign up at the following address: https://forms.mad.uscourts.gov/courtlist.html.

For questions regarding access to hearings, you may refer to the Court's general orders and public notices
available on www.mad.uscourts.gov or contact media@mad.uscourts.gov.

(York, Steve)
1:21−mj−07004−JCB−1 Notice has been electronically mailed to:

William F. Bloomer william.bloomer@usdoj.gov, CaseView.ECF@usdoj.gov, Laura.Graham@usdoj.gov,
patricia.carlozzi@usdoj.gov, sandy.cheung@usdoj.gov, sylvia.cooper@usdoj.gov, usama.ecf@usdoj.gov

Charles Henry Fasoldt     henry@bostondefenselaw.com


                                                                                                                14
  Case
     Case
       1:21-mj-7004
          1:21-mj-07004-JCB
                      NEF for Docket
                              Document
                                     Entry
                                        113 Filed
                                               Filed
                                                   01/22/21
                                                     01/19/2021
                                                             Page 15
                                                                  Page
                                                                     of 26
                                                                        2 of 2


1:21−mj−07004−JCB−1 Notice will not be electronically mailed to:




                                                                                 15
          Case
           Case1:21-mj-07004-JCB
                 1:21-mj-07004-JCBDocument
                                   Document114 Filed
                                               Filed01/22/21
                                                     01/19/21 Page
                                                              Page16
                                                                   1 of
                                                                     of126




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )                 CRIMINAL NO. 20-mj-7004-JCB
                                                       )
SUZANNE IANNI,                                         )
     Defendant                                         )


                                     NOTICE OF LIMITED APPEARANCE

         I, the undersigned, hereby enter my appearance on behalf of the defendant, Suzanne
Ianni, in the above captioned matter. My appearance is limited to the matters pending before the
District of Massachusetts.


                                                                         Respectfully submitted,
                                                                         Suzanne Ianni,
                                                                         By his/her attorney,
Date: January 19, 2021
                                                                         /s/ Henry Fasoldt
                                                                         C. Henry Fasoldt, BBO # 667422
                                                                         Attorney at Law
                                                                         185 Devonshire Street, Ste. 302
                                                                         Boston, MA 02110
                                                                         henry@bostondefenselaw.com
                                                                         617-338-0009 – office



                                          CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF) on this date, January 19, 2021.

                                                                         /s/ Henry Fasoldt




                                                                                                                          16
  Case
     Case
       1:21-mj-7004
          1:21-mj-07004-JCB
                      NEF for Docket
                              Document
                                     Entry
                                        115 Filed
                                               Filed
                                                   01/22/21
                                                     01/19/2021
                                                             Page 17
                                                                  Page
                                                                     of 26
                                                                        1 of 2


MIME−Version:1.0
From:ECFnotice@mad.uscourts.gov
To:CourtCopy@localhost.localdomain
Bcc:
−−Case Participants: William F. Bloomer (caseview.ecf@usdoj.gov, laura.graham@usdoj.gov,
patricia.carlozzi@usdoj.gov, sandy.cheung@usdoj.gov, sylvia.cooper@usdoj.gov,
usama.ecf@usdoj.gov, william.bloomer@usdoj.gov), Charles Henry Fasoldt
(henry@bostondefenselaw.com), Magistrate Judge Jennifer C. Boal
(dustin_lee@mad.uscourts.gov, jennifer_boal@mad.uscourts.gov, steve_york@mad.uscourts.gov)
−−Non Case Participants: Zoe M. Tillman (zoe.tillman@buzzfeed.com)
−−No Notice Sent:

Message−Id:9130600@mad.uscourts.gov
Subject:Activity in Case 1:21−mj−07004−JCB USA v. Ianni Initial Appearance − Rule 5(c)(3)
Content−Type: text/html

                                        United States District Court

                                          District of Massachusetts

Notice of Electronic Filing


The following transaction was entered on 1/19/2021 at 7:00 PM EST and filed on 1/19/2021

Case Name:       USA v. Ianni
Case Number:     1:21−mj−07004−JCB
Filer:
Document Number: 5(No document attached)
Docket Text:
 Electronic Clerk's Notes for proceedings held before Magistrate Judge Jennifer C. Boal:
Initial Appearance in Rule 5(c)(3) Proceedings as to Suzanne Ianni held on 1/19/2021.

This hearing was held remotely by videoconference. The Court conducted a colloquy with the defendant as to
her rights regarding appearing in person for this hearing. The defendant waives her rights to appear in person
for this hearing and agrees to proceed with this hearing by video conference. The Court finds that defendant
Suzanne Ianni has made a knowing and voluntary waiver of her rights to appear in person for this hearing.
The Court further find that requiring the defendant and the parties to appear in person would further
jeopardize the public's health and safety. The Court also finds that further delay in this case would seriously
jeopardize the interest of Justice. The Court accepts the defendant's waiver to appear by video conference. The
Court advised the defendant of her rights and the charges against her. The defendant retained counsel. The
government stated the maximum penalties and did not seek detention but rather moved for release on
conditions. The parties addressed the proposed conditions of release. The Court informed the defendant of her
conditions of release. The defendant waives his rights to an Identity Hearing. The defendant also waived his
right to a probable Cause Hearing in this district rather requesting to have the probable cause hearing held in
the charging district. A rule 20 colloquy was given. A rule 5 affidavit was submitted. The Court finds that
defendant Suzanne Ianni is the named person in the charging complaint. The Court released the defendant on
conditions. The order of removal will be issued.

(Attorneys present: Bloomer for the government; Fasoldt for the defendant; Dailey for probation.) Court
Reporter Name and Contact or digital recording information: Joan Daly at joanmdaly62@gmail.com. (York,
Steve)
1:21−mj−07004−JCB−1 Notice has been electronically mailed to:


                                                                                                              17
  Case
     Case
       1:21-mj-7004
          1:21-mj-07004-JCB
                      NEF for Docket
                              Document
                                     Entry
                                        115 Filed
                                               Filed
                                                   01/22/21
                                                     01/19/2021
                                                             Page 18
                                                                  Page
                                                                     of 26
                                                                        2 of 2


William F. Bloomer william.bloomer@usdoj.gov, CaseView.ECF@usdoj.gov, Laura.Graham@usdoj.gov,
patricia.carlozzi@usdoj.gov, sandy.cheung@usdoj.gov, sylvia.cooper@usdoj.gov, usama.ecf@usdoj.gov

Charles Henry Fasoldt   henry@bostondefenselaw.com

1:21−mj−07004−JCB−1 Notice will not be electronically mailed to:




                                                                                                    18
19
     Case
      Case1:21-mj-07004-JCB
            1:21-mj-07004-JCBDocument
                              Document116 Filed
                                          Filed01/22/21
                                                01/19/21 Page
                                                         Page19
                                                              1 of
                                                                of326
20
     Case
      Case1:21-mj-07004-JCB
            1:21-mj-07004-JCBDocument
                              Document116 Filed
                                          Filed01/22/21
                                                01/19/21 Page
                                                         Page20
                                                              2 of
                                                                of326
21
     Case
      Case1:21-mj-07004-JCB
            1:21-mj-07004-JCBDocument
                              Document116 Filed
                                          Filed01/22/21
                                                01/19/21 Page
                                                         Page21
                                                              3 of
                                                                of326
                     Case
                      Case1:21-mj-07004-JCB
                            1:21-mj-07004-JCBDocument
                                              Document117 Filed
                                                          Filed01/22/21
                                                                01/19/21 Page
                                                                         Page22
                                                                              1 of
                                                                                of126
AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District District
                                                      __________   of Massachusetts
                                                                            of __________

                 United States of America                                   )
                            v.                                              )    Case No. 1:21-mj-07004-JCB-1
                                                                            )
                        Suzanne Ianni                                       )
                                                                            )    Charging District’s Case No.           21-mj-109
                            Defendant                                       )

                                                 WAIVER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)                    District of Columbia
                                                                                                                                         .

          I have been informed of the charges and of my rights to:

          (1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2)       an identity hearing to determine whether I am the person named in the charges;

          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4)       a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                    committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                    unless I have been indicted beforehand.

          (5)       a hearing on any motion by the government for detention;

          (6)       request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:
          u         an identity hearing and production of the warrant.
          u         a preliminary hearing.
          u         a detention hearing.
          ✔
          u         an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                    or detention hearing to which I may be entitled in this district. I request that my
                    ✔
                    u preliminary hearing and/or u detention hearing be held in the prosecuting district, at a time set by
                    that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:           01/19/2021                                                              Suzanne Ianni // CHF
                                                                                          Defendant’s signature


                                                                                            Henry Fasoldt
                                                                                    Signature of defendant’s attorney

                                                                                       Charles Henry Fasoldt
                                                                                   Printed name of defendant’s attorney

                                                                                                                                             22
Case
 Case1:21-mj-07004-JCB
       1:21-mj-07004-JCBDocument
                         Document118 Filed
                                     Filed01/22/21
                                           01/20/21 Page
                                                    Page23
                                                         1 of
                                                           of226




                                                                   23
Case
 Case1:21-mj-07004-JCB
       1:21-mj-07004-JCBDocument
                         Document118 Filed
                                     Filed01/22/21
                                           01/20/21 Page
                                                    Page24
                                                         2 of
                                                           of226




                                                                   24
        Case
         Case1:21-mj-07004-JCB
               1:21-mj-07004-JCBDocument
                                 Document119 Filed
                                             Filed01/22/21
                                                   01/22/21 Page
                                                            Page25
                                                                 1 of
                                                                   of126




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

MAGISTRATE NO. 21-07004-JCB

                                UNITED STATES OF AMERICA

                                                 v.

                                        SUZANNE IANNI

                            ORDER PURSUANT TO
           RULE 5 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

                                         January 22, 2021

Boal, U.S.M.J.

       Pursuant to the Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21,

2020) and Rule 5(f) of the Federal Rules of Criminal Procedure, the United States is reminded of

its obligation to disclose in a timely manner all exculpatory evidence to the defendant, that is, all

evidence that is favorable to the defendant or tends to cast doubt on the United States’ case, as

required by Brady v. Maryland, 373 U.S. 83 (1963) and its progeny. Failure to comply with this

order may result in consequences, including, but not limited to, the reversal of any conviction,

the exclusion of evidence, adverse jury instructions, dismissal of charges, contempt proceedings,

disciplinary action, and/or sanctions by the Court.

                                                 / s / Jennifer C. Boal
                                               JENNIFER C. BOAL
                                               UNITED STATES MAGISTRATE JUDGE




                                             Page 1 of 1


                                                                                                        25
        Case
         Case1:21-mj-07004-JCB
              1:21-mj-07004-JCB Document
                                 Document11
                                          10 Filed
                                              Filed01/22/21
                                                    01/22/21 Page
                                                              Page26
                                                                   1 of 26
                                                                        1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

MAGISTRATE NO. 21-07004

                               UNITED STATES OF AMERICA

                                                v.

                                       SUZANNE IANNI

                               RULE 5 ORDER OF REMOVAL
                                        January 20, 2021
Boal, M.J.

       Defendant Suzanne Ianni is charged in a complaint in the District of the District of

Columbia (Case No. 21-mj-109 in the charging district) with knowingly entering or remaining in

a restricted building or grounds without lawful authority in violation of 18 U.S.C. § 1752(a)(1)

and (2) and disorderly conduct on Capitol grounds, in violation of 40 U.S.C. § 5104(e)(2)(D). At

a January 19, 2021 initial appearance, I released the defendant on conditions.

       The defendant waived an identity hearing. I find that the defendant is the person named

in the warrant. The United States has produced a facsimile of the warrant. The defendant was

informed of her rights pursuant to Rule 20 of the Federal Rules of Criminal Procedure.

       The defendant elected to waive her rights to a probable cause hearing in this District. The

defendant reserved her right to a probable cause hearing in the District of Columbia.

       WHEREFORE, the defendant is ORDERED removed to the District of the District of

Columbia, and further, the defendant is ORDERED to appear before the United States District

Court for that District whenever ordered to do so by that Court.

                                               /s/ Jennifer C. Boal
                                             JENNIFER C. BOAL
                                             United States Magistrate Judge




                                                                                                     26
